Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Plaintiffs appeal the district court’s order granting the Defendant’s summary judgment motion on their action for breach of contract under their homeowners’ insurance policy. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ward v. Horace Mann Ins. Co., No. 4:07-cv-00076-F, 2008 WL *7004933961 (E.D.N.C. Nov. 18, 2008). We dispense with oral argument because the facts and legal contentions are adequately-presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.